        Case 2:20-cv-00872-PD Document 32 Filed 09/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL A. MORETT,                               :
    Plaintiff,                                  :
                                                :
             v.                                 :      Civ. No. 20-872
                                                :
WILLIAM GRETZULA, et al.,                       :
     Defendants.                                :

                                        ORDER


      AND NOW, this 18th day of September, 2020, having been reported that Plaintiff and

Defendant PENNSBURY SCHOOL DISTRICT have reached a settlement agreement, it is

hereby ORDERED that individual Defendants WILLIAM GRETZULA, DONNA DUNAR,

JOSEPH O’BRIEN, DEBRA WACHSPRESS, JOSHUA WALDORF, CHRISTINE TOY-

DRAGONI, and ANNETTE DEAROLF are DISMISSED by agreement.



                                                              AND IT IS SO ORDERED.

                                                              /s/ Paul S. Diamond
                                                              ________________________
                                                              Paul S. Diamond, J.
